Title: To George Washington from Ranald Stephen McDougall, 25 April 1783
From: McDougall, Ranald Stephen,McDougall, Alexander,Van Schaick, Goose
To: Washington, George


                        Sir
                            
                                Hutts N. York Line 25 April 1783
                            
                        
                         
                        The Sentiments of the Officers of the New York Line have been taken Persuant to the General orders of the 16
                            Instant. In Obediance thereto I Report that the Officers of the Brigade and those of Colonels Lambs or Second Regiment of
                            Artillery are Unanimous for the Commutation of five Years full pay in Lieu of half pay: Heretofore Ordered by Congress. I
                            have the honor to be your Excellencys Most Obed. Humbe Servant
                        
                            G. V. Schaick
                            
                        
                        
                            Philadelphia 7th May 1783 The underwritten being Subjects of the State of Newyork, and of that line, do each for himself accept
                                of the Commutation of Five years whole pay, offered by Congress in their act of the 22d of March last, in Lieu of the
                                half pay promised by Congress for life. 
                        
                        
                            Alexr McDougall M. General
                            Ranald Stephen McDougall Major A.D. Camp
                        
                    